Case 2:20-cv-00156-JPH-DLP Document 17 Filed 07/21/21 Page 1 of 8 PageID #: 147




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 JASON SETH PERRY,                                     )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:20-cv-00156-JPH-DLP
                                                       )
 RICHARD BROWN,                                        )
                                                       )
                               Respondent.             )


             ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        Jason Perry's petition for a writ of habeas corpus challenges his conviction in prison

 disciplinary case WVS 19-08-0010. For the reasons explained in this Entry, Mr. Perry's petition is

 denied.

        A. Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).




                                                  1
Case 2:20-cv-00156-JPH-DLP Document 17 Filed 07/21/21 Page 2 of 8 PageID #: 148




        B. Disciplinary Proceeding

        On July 31, 2019, LPN Tara Powers wrote a Report of Conduct charging Mr. Perry with a

 violation of code B-213 (Threatening):

        This nurse, Tara Powers, was assessing offender Jason Perry #138925 for NSC per
        offender's HCRF. During assessment offender Perry became very agitated when
        this nurse contradicted the offender's self diagnoses. To which offender Perry then
        began to advance towards this nurse and was shouting to speak over this nurse.
        During the shouting offender Perry said, "if we were in gen pop you would not treat
        me this way because I would beat your ass." After the threat and further
        advancement custody then removed offender from the medical room.

 Dkt. 8-1. Nurse Powers indicated that the incident took place in a medical room of SCU-B east.

 Id.

        Mr. Perry received a Notice of Disciplinary Hearing Screening Report notifying of him of

 the charge on August 7, 2019. Dkt. 8-2. He pled not guilty, requested a lay advocate, and wished

 to call Correctional Officer Foster as a witness. Id. He did not request any physical evidence. Id.

 In a request for interview, Mr. Perry did later request that video be pulled of him being escorted to

 the B-side location at 11 am because he stated he had not been on the B-side location for thirty

 days. Dkt. 8-4. There were no cameras, except on the ranges, and no video exists to show if Mr.

 Perry was escorted to a medical room on the A or B side. Id. (response to request for interview).

        Officer Willoughby provided a statement that Mr. Perry resided on A west, and he had

 never escorted him to B side. Dkt. 8-8. Officer Willoughby stated that he witnessed Mr. Perry

 "being very loud and shouting at Nurse Powers and making threat comments towards Nurse

 Powers." Id.

        Officer Foster corroborated Mr. Perry's residence and stated that he was escorted to the A-

 east medical room. Id. Officer Foster further stated:

        I assisted in escorting Offender Perry, Jason DOC#138925, to nurse Powers for
        nurse sick call. Offender Perry did indeed become upset with the nurse and made

                                                  2
Case 2:20-cv-00156-JPH-DLP Document 17 Filed 07/21/21 Page 3 of 8 PageID #: 149




         statements that I personally consider to be of a threatening nature, IE, 'If you were
         out in population it wouldn't be this way', and he also stated that 'she is lucky I dont
         head butt her' I had motioned for officer Willoughby to lead the offender away from
         her as offender Perrys demeanor seemed combative.

 Id.

         On August 16, 2019, Nurse Powers provided a statement that she wrote the wrong medical

 room on the report and that it took place in A-east. Id. This correction was made to the conduct

 report prior to the disciplinary hearing.

         A disciplinary hearing was held on August 26, 2019. Dkt. 8-6. Mr. Perry provided a two-

 page written statement 1 and argued that this happened on the "wrong end" and that this mistake

 was not a "clerical error." Id. As such, Mr. Perry stated his charge should be dismissed because the

 "crime scene" location could not be changed on the conduct report. Id. The disciplinary hearing

 officer ("DHO") considered the staff reports and evidence from witnesses. Id. The DHO stated that

 the nurse's statement on the conduct report was a clerical error, statements provided cleared up the

 location mistake, and the "offender's written statement [was] overreaching and not believable" and

 found Mr. Perry guilty. Id. His sanctions included deprivation of 90 days' earned credit time and a

 one credit class demotion that was suspended (later imposed in another disciplinary case). Id.

         Mr. Perry appealed to the Facility Head and the IDOC Final Reviewing Authority, but

 neither appeal was successful. Dkt. 8-10; dkt. 8-11. He then filed a petition for a writ of habeas

 corpus pursuant to 28 U.S.C. § 2254. Dkt. 1.



 1
   In his statement, Mr. Perry wrote that the screening officer did not let him look at his conduct report or
 the screening report to allow him proper notice to request witnesses and evidence because he was in
 segregation. Dkt. 8-7. He continued to argue that the conduct report listed the wrong location of the incident
 and that the officers' and nurse's statements did not match. Id. The Court notes that Mr. Perry's letter
 indicates that he does not deny seeing the nurse that day or having a conversation with her regarding his
 symptoms. Id. The respondent points out that Mr. Perry does not deny making threats to the nurse but states
 that the words "if and would are only possibilities" of making a threat. Id. The DHO clearly documented
 that the statement was reviewed but it was not believable. Dkt. 8-6.

                                                       3
Case 2:20-cv-00156-JPH-DLP Document 17 Filed 07/21/21 Page 4 of 8 PageID #: 150




        C. Analysis

        Mr. Perry raises three grounds for relief in his petition: (1) denial of video evidence to

 prove he was on the A-side of the SCU; (2) the location error was not clerical and the conduct

 report should not have been changed to conform to the evidence; and (3) the officers' witness

 statements were inconsistent with the conduct report. Dkt. 1 at 3-4. In his reply, Mr. Perry raises

 new arguments including that there were two other offenders with his same name in the SCU at

 one time, that he requested Officer Foster to be present at the hearing and was not allowed to

 present witnesses in-person, and that he believes he has been written up on false charges due to his

 criminal conviction. Dkt. 10. The Court need not address these additional issues because new

 arguments may not be raised for the first time in a reply. Darif v. Holder, 739 F.3d 329, 336 (7th

 Cir. 2014).

                1. Denial of Video Evidence

        Mr. Perry argues that he asked for video evidence because the screening officer would not

 let him see the report to request evidence. Dkt. 1 at 3. Mr. Perry indicates that he wanted video

 evidence to prove his location was on the A-side rather than B-side of the SCU at the time of this

 incident. Id. He states he was denied video evidence because there were no cameras except for

 range cameras. Id.

        "Prison administrators are not obligated to create favorable evidence or produce evidence

 they do not have." Manley v. Butts, 699 F. App'x 574, 576 (7th Cir. 2017). Mr. Perry was not

 denied evidence where evidence did not exist to show what he wanted to be shown – his escort to

 the medical room from A-side. Moreover, Nurse Powers indicated in the conduct report that the

 threat occurred while she was assessing him, and range cameras reasonably would not have

 captured what occurred in the medical room. As the Court will further discuss below, Mr. Perry's



                                                  4
Case 2:20-cv-00156-JPH-DLP Document 17 Filed 07/21/21 Page 5 of 8 PageID #: 151




 location is not relevant to the outcome of the DHO's decision, and therefore, his desire to utilize

 video to prove his location is unnecessary.

           If there was error in declining to provide the video evidence of Mr. Perry's movements,

 such error was harmless. See Piggie v. Cotton, 344 F.3d 674, 678 (7th Cir. 2003) (holding that

 harmless error analysis applies to due process violations in prison disciplinary habeas corpus

 cases).

           Accordingly, he is not entitled to habeas relief on this ground.

                  2. Clerical Location Error

           Mr. Perry alleges that 13 days after the screening officer improperly screened him, the

 officer asked Nurse Powers to change the "crime scene" and his bed location, actions he alleges

 are against IDOC policy. Dkt. 1 at 3. He contends that this was not a "clerical error." Id.

           The respondent argues that Nurse Powers corrected her mistake regarding Mr. Perry's

 location prior to his disciplinary hearing, and thus, Mr. Perry had this correction and the witnesses'

 statements and was on notice of the facts of the case. Dkt. 8 at 9-11. The respondent points to Mr.

 Perry's extensive two-page written statement as demonstrative of his ability to provide a written

 defense in his case. Id. at 10. The Court finds that the due process requirements under Wolff have

 been satisfied, and that Nurse Power's correction of the side of SCU that Mr. Perry was on was not

 an essential element of Mr. Perry's charge. Nurse Powers clearly described the incident in the

 conduct report which was corroborated by the officers' witness statements regarding Mr. Perry's

 conduct and demeanor.

           Mr. Perry's argument that Nurse Powers was allowed to change the conduct report contrary

 to an IDOC policy fails. Prison policies are "primarily designed to guide correctional officials in

 the administration of a prison" and not "to confer rights on inmates." Sandin v. Conner, 515 U.S.



                                                    5
Case 2:20-cv-00156-JPH-DLP Document 17 Filed 07/21/21 Page 6 of 8 PageID #: 152




 472, 481-82 (1995). Therefore, claims based on prison policy are not cognizable and do not form

 a basis for habeas relief. See Keller v. Donahue, 271 F. App'x 531, 532 (7th Cir. 2008) (rejecting

 challenges to a prison disciplinary proceeding because, "[i]nstead of addressing any potential

 constitutional defect, all of [the petitioner's] arguments relate to alleged departures from

 procedures outlined in the prison handbook that have no bearing on his right to due process");

 Rivera v. Davis, 50 F. App'x 779, 780 (7th Cir. 2002) ("A prison's noncompliance with its internal

 regulations has no constitutional import—and nothing less warrants habeas corpus review."); see

 also Estelle v. McGuire, 502 U.S. 62, 68 at n.2 (1991) ("[S]tate-law violations provide no basis for

 federal habeas relief.").

          Accordingly, Mr. Perry is not entitled to habeas relief on this ground.

                 3. Conflicting Evidence

          Mr. Perry argues that Officer Willoughby stated that Mr. Perry was loud and was shouting

 at Nurse Powers, but he did not describe what Mr. Perry was shouting. Dkt. 1 at 3. He claims

 Officer Willoughby did not refer to Mr. Perry making an advancement in a threatening way toward

 Nurse Powers. Id. He argues Officer Foster's statement did not include anything about Mr. Perry

 threatening to beat Nurse Powers or making an advancement – just that she was lucky he did not

 head butt her, which was not mentioned in the conduct report. Id. These arguments do not have

 merit.

          Any differences or discrepancies in witness statements is a matter exclusively for the

 DHO's resolution. Even if statements are conflicting, it is solely the DHO's responsibility to assess

 the credibility of the statements and decide which to believe. See Viens v. Daniels, 871 F.2d 1328,

 1328 (7th Cir. 1989) (federal court does not reweigh prison disciplinary evidence). Here, while

 three witnesses described the same incident slightly differently, some with more detail than others,



                                                   6
Case 2:20-cv-00156-JPH-DLP Document 17 Filed 07/21/21 Page 7 of 8 PageID #: 153




 there is no indication that any of the statements are completely unworthy of belief. See Webb v.

 Anderson, 224 F.3d 649, 653 (7th Cir. 2000) (the reliability of evidence at a prison disciplinary

 hearing may come into play only if there is "some affirmative indication that a mistake may have

 been made."). Moreover, Nurse Powers and the officers' accounts are not materially contradictory

 as to suggest a material and relevant mistake. Rather, the accounts all corroborate that Mr. Perry

 engaged in conduct that threatened Nurse Powers during a nurse sick call visit. Mr. Perry's

 arguments that these statements are not identical or nearly identical is without merit.

         Accordingly, Mr. Perry is not entitled to habeas relief on this ground.

         D. Conclusion

         "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles Mr. Perry to the relief he seeks.

 Accordingly, Mr. Perry's petition for a writ of habeas corpus must be denied and the action

 dismissed. Mr. Perry's pending motion to correct the case number on his designation of evidence

 filed in this case, dkt. [15], is granted.

         Judgment consistent with this Entry shall now issue.

 SO ORDERED.

 Date: 7/21/2021




                                                  7
Case 2:20-cv-00156-JPH-DLP Document 17 Filed 07/21/21 Page 8 of 8 PageID #: 154




 Distribution:

 JASON SETH PERRY
 138925
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 David A. Arthur
 INDIANA ATTORNEY GENERAL
 David.Arthur@atg.in.gov




                                       8
